DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 12/20/21 in response to the non-final Office Action mailed 08/20/21. 
Status of Claims
2)	Claims 18, 19, 13 and 14 have been canceled via the amendment filed 12/20/21.
	Claims 12, 16, 20-22, 24 and 25 have been amended via the amendment filed 12/20/21.
	Claims 12, 15-17 and 20-27 are pending and are under examination.
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ Information Disclosure Statement filed 12/20/21.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Priority Document
4)	Acknowledgment is made of Applicants’ certified copy of the English translation of the Japanese application 2018-048311 filed 03/15/2018.
Prior Citation of Title 35 Sections
5)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  	 
Prior Citation of References
6)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.  
Objection(s) Withdrawn
7)	The objection to the specification made in paragraph 7 of the Office Action mailed 08/20/21 is withdrawn in light of Applicants’ amendment to the specification.
8)	The objection to claim 20 made in paragraph 15 of the Office Action mailed 08/20/21 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Moot
9)	The rejection of claims 18 and 19 made in paragraph 11 of the Office Action mailed 08/20/21 under 35 U.S.C § 102(a)(2) as being anticipated by Tsuji et al. (US 20200179463 A1, 
10)	The rejection of claim 18 made in paragraph 13 of the Office Action mailed 08/20/21 under 35 U.S.C § 102(a)(1) as being anticipated by Mercenier et al. (US 20120121685 A1, of record) is moot in light of Applicants’ cancellation of the claim.
11)	The provisional rejection of claims 18 and 19 made in paragraph 17 of the Office Action mailed 08/20/21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-11 of the co-pending application 16/333,548 is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Withdrawn
12)	The rejection of claim 16 made in paragraph 9(a) of the Office Action mailed 08/20/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claim.
13)	The rejection of claims 21 and 24 made in paragraph 9(b) of the Office Action mailed 08/20/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims.
14)	The rejection of claims 22 and 25 made in paragraph 9(c) of the Office Action mailed 08/20/21 under 35 U.S.C § 112(b) as being indefinite is withdrawn in light of Applicants’ amendment to the claims. 
15)	The rejection of claims 12, 17 and 20-27 made in paragraph 11 of the Office Action mailed 08/20/21 under 35 U.S.C § 102(a)(2) as being anticipated by Tsuji et al. (US 20200179463 A1, of record) is withdrawn.
16)	The rejection of claims 12, 15-17, 20, 21, 23, 24, 26 and 27 made in paragraph 12 of the Office Action mailed 08/20/21 under 35 U.S.C § 102(a)(1) or 35 U.S.C § 102(a)(2) as being anticipated by Chae et al. (US 20170189327 A1 filed 09/23/2014, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
17)	The rejection of claims 12, 15, 17 and 27 made in paragraph 13 of the Office Action mailed 08/20/21 under 35 U.S.C § 102(a)(1) as being anticipated by Mercenier et al. (US 20120121685 A1, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
18)	The rejection of claims 12, 17, 20, 21, 23, 24 and 27 made in paragraph 14 of the Office Action mailed 08/20/21 under 35 U.S.C § 102(a)(1) as being anticipated by Kimoto-Nira et al. (J. Nutritional Science, volume 1, e18, pages 1-7, 2012, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
Rejection(s) Maintained
19)	The provisional rejection of claims 12, 17, 23 and 27 made in paragraph 17 of the Office Action mailed 08/20/21 over claims 1, 2 and 7-11 of the co-pending application 16/333,548 is maintained for the reasons set forth therein.   
	Applicants conclude that the claimed methods are distinct from those claimed in the ’548 application and therefore, the nonstatutory double patenting rejection is rendered moot.
	Applicants’ argument has been considered, but is not persuasive. For the reasons set forth in paragraph 17 of the Office Action mailed 08/20/21, the identified claims of the co-pending ‘548 application continue to anticipate the instant claims. It is noted that a terminal disclaimer has been filed in the ‘548 co-pending application to obviate the nonstatutory double patenting rejection of record over the claims of the instant application. 
Rejection(s) under 35 U.S.C § 103
20)	The following is a quotation of 35 U.S.C § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.  

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C § 102(b)(2)(C) for any potential 35 U.S.C § 102(a)(2) prior art against the later invention. 
21)	Claims 12, 15-17 and 20-27 are rejected under 35 U.S.C § 103 as being unpatentable over Mercenier et al. (US 20120121685 A1, of record) in view of Fujiwara et al. (WO et al. (US 20130095073 A1 - Applicants’ IDS filed 12/20/21).
	Mercenier et al. taught a method of prevention or treatment of disorders such as UV light- or chemical-induced skin inflammation, reactive skin, or eczema to an individual in need thereof or persons in households comprising administering a breakfast cereal (food) composition comprising about 0.005 mg to 1000 mg per daily dose of the dried powder of the non-replicating Lactobacillus lactis NCC 2287 probiotic bacterium. The composition is a ready-to-drink whole milk formulation (a unit package) that comprised 109 CFU heat-treated Lactobacillus per gram dry weight. See sections [0075], [0034], [0024], [0008], [0045] and [0085]; claims 9, 20, 18, 14, 1, 6 and 15; section entitled ‘FURTHER EXAMPLES’ including sections [0154] and [0155], and the Table therein. 
	Mercenier et al. are silent on the Lactobacillus lactis being Lactococcus lactis subsp. lactis JCM5805.
However, Fujiwara et al. taught the Lactococcus lactis subsp. lactis JCM5805, the very same strain used by Applicants and the very same strain recited in instant claim 12 with all its functional properties and characteristics intrinsic thereto including the skin conditions-improving functions. A food or dairy (milk) product comprising said Lactococcus lactis subsp. lactis  JCM5805 is taught.  The Lactococcus lactis subsp. lactis JCM5805 was obtained from the NBRC Biological Resource Center at the National Institute of Technology and Evaluation, the Culture Collection Center, Tokyo University of Agriculture and DANISCO.  Fujiwara et al. taught the multiple beneficial properties of the Lactococcus lactis subsp. lactis JCM5805 such as immunopotentiating properties including the IFN production-inducing capacity, the plasmacytoid dendritic cells-activating capacity, and the anti-viral activities. See entire document including the abstract; claims 6-12; the last full paragraph of page 40; paragraph bridging pages 10 and 11; page 11; Figures 20 and 23; at least Examples 9 and 14; and Tables 1-5. 
Masuoka et al. taught that orally ingestible Lactococcus lactis subsp. lactis does impart beneficial functions including the skin property-improving function to the living body and serves as a skin property-improving agent. Along with the teaching that exposure of the skin to ultraviolet rays causes inflammation, immune suppression, oxidation, DNA damage and the like resulting in reduced moisture content, wrinkle formation, reduced elasticity, acceleration of aging of the skin and the like, Masuoka et al. identified said Lactococcus lactis subsp. lactis as a skin property-improving agent for improving skin disorders associated with such ultraviolet 
            Given the express teachings of Masuoka et al., it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Lactococcus lactis in Mercenier’s composition with Fujiwara’s alternative, art-known Lactococcus lactis subsp. lactis JCM5805, the very same strain used by Applicants and the very same strain recited in instant base claim 12, which was already demonstrated in the art to have multiple beneficial properties, to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring the various advantageous immunopotentiating properties including the IFN production-inducing capacity, the plasmacytoid dendritic cells-activating capacity, and the anti-viral activity to Mercenier’s composition administered in Mercenier’s method. The resultant method would be expected to result in all of the effects induced by the instantly administered Lactococcus lactis subsp. lactis JCM5805 strain since two identical products cannot have mutually exclusive properties. Substitution of one Lactococcus lactis with another, alternative, art-known Lactococcus lactis that was demonstrated to have several superior or advantageous properties would have been well within the realm of routine experimentation, would have been obvious to a skilled artisan, and would have brought about similar predictable results or effects. It is obvious to substitute known elements one for another if it will no more than yield predictable results. MPEP 2143 (I)(B) and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007).  To those of ordinary skill in an art, it is generally obvious to replace a known product by substituting a known equivalent for one of its components.  See e.g., Hotchkiss v. Greenwood, 52 U.S. 248 (1850) (substitution of porcelain door knob in known process of making metal or wood door knobs held obvious); In re Mayne, 104 F.3d 1339, 1340 (Fed. Cir. 1997) (‘Because the applicants merely substituted one element known in the art for a known equivalent, this court affirms [the rejection for obviousness’]). 
Claims 12, 15-17 and 20-27 are prima facie obvious over the prior art of record.
Conclusion
22)	No claims are allowed.
23)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Correspondence
24)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
26)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

January, 2022